MEMORANDUM OPINION
                                         No. 04-11-00558-CV

                           In the ESTATE OF Leo L. BLOCK, Deceased

                         From the Probate Court No. 1, Bexar County, Texas
                                  Trial Court No. 2009PC2661-A
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 26, 2011

DISMISSED FOR WANT OF JURISDICTION

           An appellant must timely file a notice of appeal to invoke this court’s jurisdiction. See

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (reiterating that appeals must be perfected

within the time allowed). An appellant’s notice of appeal must be filed within thirty days after

the judgment is signed unless the appellant timely files a motion for new trial. TEX. R. APP. P.

26.1. An untimely motion for new trial does not extend appellate deadlines. Farrow v. Bramble,

663 S.W.2d 893, 895 (Tex. App.—San Antonio 1983, no writ).

           Here, the probate court signed the summary judgment on May 3, 2011; the deadline to

file a timely motion for new trial was June 2, 2011. See TEX. R. CIV. P. 329b(a). Appellant

Stephen W. Boyd filed a motion for new trial on June 3, 2011; it was untimely. See id.
                                                                                   04-11-00558-CV


Therefore, appellant’s notice of appeal was due to be filed not later than June 2, 2011, or a

motion for extension of time not later than June 17, 2011. See TEX. R. APP. P. 26.1; Verburgt,
959 S.W.2d at 617. Appellant filed his notice of appeal on July 28, 2011, and he did not file a

motion for extension of time to file the appeal. Thus, appellant’s notice of appeal was not timely

filed and this court has no jurisdiction over the appeal. See id.

       This appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Costs of

this appeal are taxed against appellant.


                                                              PER CURIAM




                                                 -2-